DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
The Request for Continued Examination and the Amendment and Response, each filed June 30, 2022, are acknowledged.
Claims 1, 7, 10, 14, 16, 19-20, 28 and 132-136 are pending, and are being examined on the merits. The other pending claims remain withdrawn.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 30, 2022 has been entered.
 
Response to Arguments
Applicant’s arguments filed on June 30, 2022 have been fully considered.
All of the previously made rejections are withdrawn in view of Applicant’s arguments and amendments to the claims.
Claim Objections
Claim 28 is objected to because of the following informality: a comma should be added after “an array” in the penultimate line.  

Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, 10, 16, 20, 28, 132-133 and 135 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jones1 (US Patent App. Pub. No. 2003/0044784).

	Regarding independent claim 1, Jones teaches …
	A method for detecting a nucleic acid modification, the method comprising: (i) contacting one or more nucleic acid molecules immobilized on a solid support (immobilized nucleic acid molecules) with an agent capable of inducing a nucleic acid modification (para. 25: “methods … are applicable to all tasks where DNA sequencing is employed”; Fig. 1: step 5: bind the PCR product to a solid matrix; step 1: digest with FokI [this creates a modification, i.e., a digestion/double-stranded break]);
(ii) attaching an adapter comprising a primer binding site only to immobilized nucleic acid molecules having the nucleic acid modification; and (Fig. 1: step 2: ligate [adaptors are attached only to modified nucleic acids with the FokI recognition/cut site]; step 4: “primer is complementary to the adaptor’s lower strand region” [i.e., primer binding site]);
(iii) sequencing only the immobilized nucleic acid molecules comprising a nucleic acid modification induced by the agent using a primer specifically binding to the primer binding site (Fig. 1: step 4: “PCR with a … primer during each sequencing cycle … primer is complementary to the adaptor’s lower strand region that varies with each sequencing cycle”). Note the claim does not limit how the primer is used. Jones used the primer for amplification to provide the template for the next cycle of sequencing. Therefore, the primer was “used” in the overall process of sequencing.

Regarding the limitation “wherein said one or more immobilized nucleic acid molecules that are contacted with said agent and having the nucleic acid modification induced by the agent comprise an adapter comprising said primer binding site and said one or more immobilized nucleic acid molecules not having the nucleic acid modification do not comprise the adapter comprising said primer binding site”, it is noted that (i) the claim does not require that there are any nucleic acid molecules that lack the modification (it only requires that, if there are such molecules, they do not comprise the adapter), and (ii) since Jones attached the adapter based on the adapter’s compatibility with the staggered cut left by FokI (which cut is the modification upon which this rejection is based), if there were any fragments that lacked this modification in the practice of Jones’ method, they would be incompatible with adapter ligation, and thus would not comprise the adapter. Thus, Jones’ method inherently meets this limitation.

Regarding dependent claims 7, 10 and 20, Jones additionally teaches wherein said nucleic acid modification is a strand break (Fig. 1), as recited in claim 7; wherein said agent comprises an enzyme (Fig. 1: FokI), as recited in claim 10; and wherein the nucleic acid molecules are attached to said solid support via a chemical or protein linker (para. 55: biotin- streptavidin, amine group, thiol group), as recited in claim 20.

Regarding dependent claim 16, Jones additionally teaches wherein the method further comprises amplification and/or sequencing of said one or more immobilized nucleic acid molecules prior to said contacting with an agent capable of inducing a nucleic acid modification. Specifically, Fig. 1 shows that the immobilized nucleic acid is amplified and sequenced in one cycle prior to being contacted with the agent (FokI) in a subsequent cycle.

Regarding dependent claim 28, Jones additionally teaches wherein said modification comprises a break and wherein said method comprises attaching an adapter comprising said primer binding site to said one or more immobilized nucleic acid molecules following said contacting step and prior to sequencing (Fig. 1); and/or wherein said adapter comprising said primer binding site further comprises a fluorescent moiety (Fig. 1: adaptors, fluorescent label); and/or wherein the immobilized nucleic acid molecules comprise a UMI/barcode, wherein said UMI/barcode is DNA (Fig. 1; para. 63: “cycle identification tag”); and/or wherein said solid support is selected from a chip (para. 20), and an array (para. 20).

Regarding dependent claim 132, Jones additionally teaches wherein said nucleic acid is DNA (para. 9); and/or wherein said nucleic acid is double stranded (para. 9: genomic DNA; para. 10); and/or wherein said one or more nucleic acid molecules comprise genomic DNA (gDNA) (para. 9: genomic DNA); and/or wherein said one or more nucleic acid molecules comprise gDNA fragments (paras. 9-10).

Regarding dependent claims 133 and 135, Jones additionally teaches wherein said strand break is a double strand break (Fig. 1), as recited in claim 133, and wherein said enzyme comprises a nuclease (para. 26: “class-IIS restriction endonuclease … FokI”), as recited in claim 135.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US Patent App. Pub. No. 2003/0044784) in view of Brown2 (WO 2015/119941).

Regarding claims 14 and 19, Brown additionally teaches wherein the targeted nuclease complex comprises CRISPR-Cas (para. 36), as recited in claim 14, and wherein said one or more immobilized nucleic acid molecules are incubated with a plurality of targeted nuclease complexes (Example 2, paras. 75-76), as recited in claim 19.

	Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to modify the method of Jones to incorporate the CRISPR reagents and methods of Brown. Jones teaches a high-throughput method that can analyze many DNA fragments in parallel and is particularly useful for analyzing multiple gene mutations underlying polygenic traits. It would have been obvious to the ordinary artisan to try DNA fragments created by the Brown CRISPR methods in the Jones method to determine if the Jones method could provide a high throughput method of screening DNA resulting from such methods. The ordinary artisan would have had an expectation of success as Jones teaches that the methods can be used to screen a wide variety of DNA targets.

Claim 134 is rejected under 35 U.S.C. 103 as being unpatentable over Jones (US Patent App. Pub. No. 2003/0044784) and Brown (WO 2015/119941), as applied to claims 1, 7 and 133 above, and further in view of Puzio3 (US Patent App. Pub. No. 2011/0173715).

Regarding dependent claim 134, Jones additionally teaches wherein said nucleic acid is double stranded (paras. 9-10), and Puzio teaches wherein said nucleic acid modification is a nick (para. 248) and said method further comprises contacting said one or more immobilized nucleic acid molecules with a S1 nuclease subsequent to said contacting with an agent capable of inducing a nick (para. 248).

Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to modify the method of Jones to incorporate a nucleic acid modified according to the method Puzio. Jones teaches generating double stranded nucleic acid breaks using, e.g., FokI. It would have been obvious for the ordinary artisan to try the Puzio method of nicking followed by S1 nuclease treatment, as doing so is also known in the art to create double stranded breaks. The ordinary artisan would have been motivated to do so to optimize the assay as needed, and would have had an expectation of success as Jones does not limit how the nucleic acids are modified.

Claim 136 is rejected under 35 U.S.C. 103 as being unpatentable over Jones (US Patent App. Pub. No. 2003/0044784) as applied to claims 1 and 20 above, and further in view of Deciu4 (US Patent App. Pub. No. 2013/0288244).

Regarding dependent claim 136, Deciu teaches wherein said amplifying comprises bridge amplification (e.g., para. 1160).

Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to modify the method of Jones to incorporate the amplification, and specifically the bridge amplification, of the immobilized nucleic acid molecules, as taught by Deciu. Deciu teaches that bridge amplification is particularly useful for amplification of immobilized nucleic acids. The selection of a known method based on its suitability for its intended use supports a prima facie obviousness determination. MPEP 2144.07. The ordinary artisan would have had an expectation of success as Jones does not limit the type of amplification that may be used.

Conclusion
Claims 1, 7, 10, 14, 16, 19-20, 28 and 132-136 are being examined, and are rejected. Claim 28 is objected to. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN GREENE whose telephone number is (571)272-3240. The examiner can normally be reached M-Th 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.G./Examiner, Art Unit 1637                                                                                                                                                                                                        
/SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Jones was cited in the PTO-892 Notice of References Cited mailed March 3, 2022.
        2 Brown was cited in the Information Disclosure Statement submitted February 17, 2020.
        3 Puzio was cited in the PTO-892 Notice of References Cited mailed March 3, 2022.
        4 Deciu was cited in the PTO-892 Notice of References Cited mailed August 27, 2021.